                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


LIVINGSCAPES, LLC                                             }      Case No. 3:20-bk-03561
3941 STEWARTS LANE                                            }      Chapter 11
Nashville, TN 37218                                           }      Judge Harrison
SSN: XX-XXXXXXX                                               }

        Debtor




         EXPEDITED MOTION FOR AUTHORITY TO PAY FOR A MEDIATOR

        Comes the Debtor, through counsel, in the above-captioned case and respectfully moves
this Honorable Court for an order authorizing the Debtor to pay for a mediator in an effort to
resolve the contingent, unliquidated and disputed claims of Cassie Burton and Milessa Thomas. In
support of the Expedited Motion, the Debtor states:

        1)      RELIEF REQUESTED - Pursuant to 11 U.S.C. § 363(b)(1), the Debtor is seeking
authority to pay for a mediator in an effort to resolve the contingent, unliquidated and disputed
claims of Cassie Burton and Milessa Thomas. The parties have selected James Kay as the mediator
and August 4, 2021 as the date for mediation. Mr. Kay’s hourly rate is $595 per hour, which by
agreement with Cassie Burton and Milessa Thomas is to be paid by the Debtor. While it is
unknown at this time the amount of hours to be spent in mediation due to the complexity of the
claims, it is foreseeable that the mediator could spend approximately 10 hours, which includes
preparation time. It is the Debtor’s understanding that neither the US Trustee’s office nor the
Chapter 7 Trustee, in which Mr. Livingston has a personal bankruptcy proceeding, and is the 100%
owner of Livingscapes, LLC, is opposed to the relief requested in this Expedited Motion.

       2)     REASONS FOR URGENCY - The mediation is scheduled for August 4, 2021,
and the Debtor needs authority to be able to pay for the mediator in order to proceed forward with
mediation. Otherwise, it is unlikely the parties will be able to mediate the claims as scheduled.

        3)     PARTIES RECEIVING NOTICE - Notice of this Motion will be sent to the
United States Trustee, Chapter 7 Trustee, Matthew Murphy, attorney for Cassie Burton and
Milessa Thomas, and all parties of record to receive notice electronically via the U.S. Bankruptcy
Court’s CM/ECF filing system, on July 27, 2021. Notice of this Motion will be sent to all other
creditors and parties-in-interest by U.S. Mail, postage prepaid, on July 27, 2021 according to the
attached mailing matrix.

      4)      PROPOSED HEARING DATE - The Debtor requests that this matter be heard
on August 3, 2021.

        5)     STATEMENT OF IMPACT: By having an opportunity to mediate, the above-
referenced parties could potentially save a significant amount of time in litigation and a successful
resolution could allow the Debtor to proceed forward with a reorganization plan, which the Debtor
is under a deadline to file.
Case 3:20-bk-03561 Doc 61 Filed 07/27/21 Entered 07/27/21 09:21:04 Desc Main
                                    Document        Page 1 of 2
       WHEREFORE, the Debtor prays for the relief sought herein and for other relief as is just.

                                                       Respectfully submitted,

                                                       LEFKOVITZ & LEFKOVITZ

                                                       /S/ STEVEN L. LEFKOVITZ
                                                       Steven L. Lefkovitz, No. 5953
                                                       Attorney for Debtor
                                                       618 Church Street, Suite 410
                                                       Nashville, Tennessee 37219
                                                       Phone: (615) 256-8300
                                                       Fax: (615) 255-4516
                                                       Email: slefkovitz@lefkovitz.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that I have sent a true and exact copy of the foregoing to the Assistant
United States Trustee, Chapter 7 Trustee, Matthew Murphy attorney for Cassie Burton and Milessa
Thomas, and all other parties of record to receive notice electronically via the U.S. Bankruptcy
Court’s CM/ECF filing system on July 27, 2021.

        I further certify that I have sent a true and exact copy of the foregoing to the Debtor and all
other creditors and parties-in-interest, by U.S. Mail, postage prepaid on July 27, 2021.

                                                      /S/ STEVEN L. LEFKOVITZ
                                                      Steven L. Lefkovitz




Case 3:20-bk-03561        Doc 61    Filed 07/27/21 Entered 07/27/21 09:21:04               Desc Main
                                    Document     Page 2 of 2
